Citation Nr: 0114338	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  96-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for 
chondromalacia, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 29th to June 23rd 
of 1980.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Houston, Texas, which denied a claim by the veteran seeking 
entitlement to an increased (compensable) disability rating 
for chondromalacia of the right knee.  Subsequently, the 
veteran changed residences and, in a May 1997 decision of the 
Waco, Texas, RO, was granted entitlement to a 10 percent 
disability rating for her right knee disability.

This case was before the Board in December 1999, at which 
time it rendered a decision on this appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2000, the Court 
approved a Joint Motion to vacate the Board decision, to 
remand the case, and to stay further proceedings (Joint 
Motion).  The case is now back before the Board pursuant to 
the Joint Motion.


REMAND

Pursuant to the Court's Joint Motion, the Board finds that 
this case is not ready for appellate adjudication.

The Joint Motion presented to, and granted by, the Court 
indicates that none of the VA examinations conducted in order 
to assess the nature and severity of the veteran's right knee 
disability were adequate.  It finds that, pursuant the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202  (1995), 
another VA examination is required in order to adequately 
evaluate any functional impairment in the right knee due to 
such symptoms as pain on motion, weakness, incoordination, 
excess fatigability, and other factors described in 38 C.F.R. 
§§ 4.40, 4.45  (2000).  In addition, the Joint Motion states 
that the Board's prior decision failed to indicate the 
limitation of activity imposed on the veteran's right knee 
and the effects of the right knee disability on ordinary 
activity, as required by 38 C.F.R. §§ 4.1, 4.10  (2000).  The 
Board also failed to adequately address what effect pain had 
on the right knee disability and whether pain caused any 
additional functional loss or interference in the performance 
of daily tasks and activities.

To remedy the above deficiencies, the Joint Motion requests 
that another VA orthopedic examination be performed, and 
instructs the Board to readjudicate the veteran's appeal with 
specific consideration of DeLuca v. Brown, § 4.40, § 4.45, 
and all other applicable case law and regulations.  The 
Board's new decision must also include adequate reasons and 
bases for its conclusions pursuant to Gilbert v. Derwinski, 1 
Vet. App. 49  (1990), and 38 U.S.C.A. § 7104(a)  (West 1991 & 
Supp. 2000).

In light of the above, this case must be remanded back to the 
RO.  See 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction.); see also 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) ("when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination.").

The Board also notes that there has been a significant change 
in the law regarding VA's duty to assist.  This change 
occurred during the pendency of this appeal.  On November 9, 
2000, President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096  (2000); see Karnas v. Derwinski, 1 Vet. 
App. 308, 313  (1991) (Where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been conducted, the version of 
the law or regulation most favorable to the veteran shall be 
applied.).  Therefore, the RO should also ensure that VA has 
complied with the notice and duty to assist provisions 
contained in the new law.

Accordingly, this case is REMANDED for the following:

1.  The RO should initially review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic examination 
to determine the nature and severity of 
her right knee disability.  The claims 
folder, a copy of this remand, and a copy 
of the Court's Joint Motion should be 
made available to the examiner for review 
prior to the examination.

The examiner is requested to determine 
all current manifestations of right knee 
disability and to comment 

on their severity.  The examiner is 
requested to specifically comment on 
whether there is, and, if so, to what 
extent there is, pain on motion, muscle 
atrophy, weakness, incoordination, excess 
fatigability, and any other objective 
evidence of pain on motion or functional 
impairment, as per 38 C.F.R. §§ 4.40, 
4.45  (2000), and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner should 
determine and comment on the limitation 
of activity imposed on the veteran's 
right knee, if any, and the effects of 
the right knee disability on ordinary 
activity.  The examiner should also 
address the effect pain has on the right 
knee disability and whether pain causes 
any additional functional loss or 
interference in the performance of daily 
tasks and activities.

All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

3.  Thereafter, the RO should 
readjudicate the claim on appeal on the 
merits and based on all of the evidence 
in the claims folder.  The RO's decision 
must include adequate reasons and bases 
for its conclusions.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).

